Citation Nr: 0609378	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-26 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 VA Administrative Decision which found 
that the claimant's bad conduct discharge by sentence of a 
general court-martial constituted a bar to VA benefits.  Such 
finding resulted from the claimant's attempt to establish 
service-connection for post-traumatic stress disorder (PTSD).  
In November 2005, the veteran testified at a Travel Board 
hearing.


FINDINGS OF FACT

1.  The appellant received a bad conduct discharge as a 
result of a sentence of a general court-martial.

2.  The appellant was not insane at the time of the 
commission of the offenses that resulted in his general 
court-martial.

3.  The appellant's bad conduct discharge is considered a 
dishonorable discharge for purposes of VA benefits.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 
5107, 5303 (West 2002 & Supp. 2005); 38 C.F.R. § 3.12, 3.102, 
3.159, 3.354 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for PTSD.  He served 
on active duty from May 1967 to March 1971.  

Under VA laws and regulations, if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where a 
former service member was discharged or released by reason of 
the sentence of a general court-martial.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(2).  However, this bar to 
entitlement does not arise if it is found that the person was 
insane at the time of the committing of the offense causing 
such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).

The claims file indicates that the veteran received a 
shrapnel injury to his left eye in April 1968 while serving 
in Vietnam.  He was treated at a hospital, and reported that 
his vision was becoming more and more blurry.  He was taken 
to a naval hospital in Japan and went absent without official 
leave (AWOL) upon his discharge.  

The appellant then travelled from Japan to Russia. 

The appellant testified that he subsequently went from Russia 
to Sweden and later turned himself in to the American Embassy 
and was flown back to the United States and repatriated.  

Military records show that he received a bad conduct 
discharge from a general court-martial on November 5, 1970 
for being AWOL from May 31, 1968 to January 26, 1970, a 
period of 1036 days.  On May 27, 1976, a special discharge 
review board awarded him a clemency discharge under 
Presidential Proclamation No. 4313.  This was subsequently 
changed to a general/convenience of the government under the 
Presidential Memorandum of January 19, 1977.  A DD Form 215, 
correction to DD Form 214, dated in February 1978 shows that 
the veteran's character of service as under conditions other 
than honorable is cancelled and superseded as of March 30, 
1971.  However, such DD Form 215 correction and upgrade 
issued under Presidential Proclamation No. 4313 is null and 
void for VA purposes, and does not remove any bar to benefits 
under 38 C.F.R. § 3.12(h)(1).
  
The evidence of record clearly demonstrates that the veteran 
was discharged from service with a bad conduct discharge as a 
result of a sentence of a general court- martial.  Congress 
has prescribed in 38 U.S.C.A. § 5303(a) that a discharge or 
release from service as a result of a sentence of a general 
court-martial "shall bar all rights of such persons under 
laws administered by the Secretary based upon the period of 
service from which discharged or dismissed."  38 U.S.C.A. § 
5303(a).  

The only defense to the statutory bar arises when it is 
established that the individual was insane at the time of the 
commission of the offense leading to the court-martial and 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  The 
veteran contends that such was the case at the time he went 
AWOL in May 1968.

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of 38 C.F.R. § 3.354(a).

An "insane person" is one who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. 
§ 3.354(a).

This regulation provides for three circumstances which the 
U.S. Court of Appeals for Veterans Claims (Court), noting the 
"obvious drafting defects" of the regulation, indicated 
should be modified by applying the phrase "due to a 
disease."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  
In addition, the Court held that "a determination of whether 
a person is insane is in effect a determination of whether 
that person's actions were intentional and thus the result of 
willful misconduct."  Id. at 254.  The Court further 
indicated such a determination is not warranted when the 
record does not reflect a claimant suffered from insanity due 
to disease or that he did not know or understand the nature 
or consequences of his acts, or that what he was doing was 
wrong.  Id.

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel issued an opinion which 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R.§ 3.354(a).  The 
opinion states that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It 
further indicates that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  The phrase "interferes with 
the peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It holds that 
term "become antisocial" in the regulation referred to the 
development of behavior which was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" 
in which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  VAOPGCPREC 20-97.

Review of the evidence of record does not establish that the 
veteran was insane at the time he went AWOL in May 1968.  
Records from May 1968 show that he was given a 
neuropsychiatric workup following a hospital admission which 
revealed the presence of an anxiety reaction with somatic 
manifestations.  Subsequent records from December 1970 and 
January 1971 indicate possible depression but no psychiatric 
problems, and he was determined to be psychologically fit for 
duty in January 1971.

It is important for the appellant to understand that 
depression at the thought of returning to Vietnam in 1968 
following his injury does not constitute "insanity" for VA 
purposes.  Overall, the Board must find that the service 
medical records provide evidence against this claim by 
indicating a disorder that did not rise to the level of 
insanity under VA regulations. 
  
The post-service medical records also provide evidence 
against this claim, once again reveal a disorder that even 
today does not meet the requirements of insanity for the 
limited purposes of this decision. 

The service personnel rerecords and all other records 
following service provide, as a whole, evidence against this 
claim by indicating that the appellant did not meet the 
requirements of insanity followings service.  While the 
appellant may, in fact, have PTSD or some other disorder at 
this time, such a fact would not provide a basis to grant 
this claim.

Considering the evidence of record in light of the above-
noted legal criteria, the Board is unable to find that the 
evidence shows or even sufficiently suggests that the 
appellant was insane as defined for VA purposes at the time 
of the commission of the acts that led to his court martial 
and discharge.  Evidence showing the presence of anxiety or 
PTSD does not establish "insanity" for VA purposes as held 
by VAOPGCPREC 20-97.  Rather, the competent and persuasive 
evidence on this question tends to establish that he was not 
then insane.  

At his hearing he testified that he went AWOL because he did 
not want to return to Vietnam and his efforts at concealing 
himself and remaining outside of the United States suggest 
that he knew and understood the nature or consequences of his 
acts, and knew that what he was doing was wrong.  This 
evidence is contrary to the criteria set forth by the Court 
in Zang, supra for finding a person to be "insane".  Such 
actions only provide evidence against such a finding. 

Whether the appellant was tricked into going to Russia during 
the Vietnam War is not relevant to the issue before the Board 
at this time; therefore, a factual finding by the Board is 
not required on this point.  The appellant's own testimony 
reveals that he was aware of the fact that he was AWOL and 
left Japan for the purposes of not returning to Vietnam. 

In summary, the evidence of record does not establish that 
the veteran suffered from insanity due to a disease or that 
he did not know or understand the nature or consequences of 
his acts or that what he was doing was wrong at the time of 
the commission of the offense leading to his discharge.  
Zang, supra; VAOPGCPREC 20-97.  Because the veteran was not 
insane at the time he went AWOL, his bad conduct discharge 
from a general court-martial is a bar to VA benefits for his 
period of service as a matter of law.  Where, as here, the 
law, and not the evidence, is dispositive of the claim, the 
claim should be denied because of lack of legal merit or of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Court, however, has held that, in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit under the law.  See Sabonis, supra.  
The Court has also held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Applicable law is dispositive of the claim on appeal, and the 
pertinent facts in this case are not in dispute.  
Nevertheless, the Board notes that in a June 2002 letter, an 
October 2002 administrative decision, an April 2004 
administrative decision, and an April 2004 statement of the 
case, VA advised the appellant of the law applicable to his 
claim, and provided adequate explanation as to the reasons 
for its denial of his claim under the law.  Accordingly, in 
this instance, VA has satisfied any and all applicable duties 
under the VCAA, such that the appellant is not prejudiced by 
the Board's review of the claim on the merits.

The Board is aware of the recent decision in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006) regarding notice requirements.  Based on a review of 
this decision, the Board finds no basis to remand this case 
to the RO for additional development.  Simply stated, based 
on the notice already provided to the appellant cited above, 
a further amended notice to the appellant would not provide a 
basis to grant his claim.  

Moreover, the veteran has not made any showing or allegation 
that the content of the notice provided resulted in any 
prejudice to the appellant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial). 

With respect to the duty to assist, the RO has secured the 
service records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  


ORDER

The appellant's character of discharge for his period of 
service constitutes a statutory bar to the payment of VA 
benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


